DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 5, prior art does not explicitly disclose, teach or suggest a system comprising a variable controllable power circuit, an electrolytic cell coupled to the circuit and configured to operate in different ones of multiple operating states at respective different times dependent on a potential difference between the anode and the cathode, a power circuit controller that cause the variable controllable power circuit to apply a given potential difference to initiate operation of the cell in a particular state, the multiple operating states comprising: a production state associated with a first non-zero potential difference in which a product of interested is produced by the cell, and an idle state associated with a second non-zero potential difference insufficient to support production of the product of interest by the cell; and a monitoring and control subsystem configured to maintain a predefined set of production process conditions in each of the production state and the idle state, the production process conditions comprising a predefined operating temperature range; wherein the product of interest is chlorine.  Moussallem does not teach the instant invention for the reasons stated in the remarks submitted 8 February 2022, p. 8, 4th paragraph.  See also claim 23 of Moussallem which discloses that chlorine is produced in both power supply modes/states.  Instant claim 17 defines over the prior art for the same reasons as instant claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794